                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES A. SULLIVAN,

                   Plaintiff,                             4:18CV3055

      vs.
                                                   PROGRESSION ORDER
YORK GENERAL HEALTH CARE                               (AMENDED)
SERVICES,

                   Defendant.


      IT IS ORDERED that the parties’ Joint Motion to Continue Progression
Order dates (Filing No. 51) is granted. The final progression order is amended as
follows:

      1) The status conference set in Filing No. 47 will be held, as scheduled, on
         February 25, 2020 at 10:00 a.m., by telephone.

      2) Motions to compel discovery under Rules 33, 34, and 36 must be filed by
         March 13, 2020.
         Note: A motion to compel, to quash, or for a disputed protective order
         shall not be filed without first contacting the chambers of the undersigned
         magistrate judge.

      3) The deposition deadline is March 18, 2020.

      4) The deadline for filing motions to dismiss or motions for summary
         judgment is not March 27, 2020.

      5) The deadline for filing motions to exclude testimony on Daubert and
         related grounds is March 27, 2020.

      6) All requests for changes of deadlines or settings established herein shall
         be directed to the undersigned magistrate judge. Such requests will not
         be considered absent a showing of due diligence in the timely
         progression of this case and the recent development of circumstances,
         unanticipated prior to the filing of the motion, which require additional
         time be allowed.
Dated this 5th day of February, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
